Citation Nr: 0525171	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-28 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to August 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In May 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran testified before the undersigned 
in May 2005.  At that time, he indicated that he very 
recently received treatment at the VA medical center in May 
2005.  The veteran indicated he wanted that record included 
in his claims file prior to adjudication by the Board.  While 
the veteran submitted a waiver of RO review during his 
hearing, and indicated that it included all future 
submissions, this record was never associated with the 
veteran's claim file.  Since the veteran's current level of 
disability is at issue, the Board finds that a recent 
treatment record would likely provide information relevant to 
the veteran's claim on appeal.  The RO most recently 
requested the veteran's VA records in October 2003.  The 
veteran stated during his hearing that he travelled to Lyons 
for VA appointments.  Additionally, the veteran's previous 
outpatient treatment appears to have been in East Orange.  
Since the veteran did not specify at which facility he 
currently sought treatment, the Board finds that the AMC 
should request current treatment records from both.

Therefore, this case is REMANDED for the following actions:

1.  Request all records regarding the 
veteran's mental health treatment from the 
East Orange and Lyons Campuses of the VA 
New Jersey Health Care System, dated from 
October 2003 to the present.  All 
associated treatment records should be 
associated with the veterans claims file.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
review the new medical evidence and re-
adjudicate the veteran's claim.  
Thereafter, the veteran should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations since the statement of the 
case (SOC).  In this regard, the SOC 
pertaining to the claim for an increased 
rating for post-traumatic stress disorder 
was in September 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


